Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 06, 2017

The Court of Appeals hereby passes the following order:

A18A0386. CHERYL OLIVER v. HANCOCK COUNTY SCHOOL DISTRICT.

      Cheryl Oliver, proceeding pro se, filed suit against the Hancock County School
District, the district superintendent, and a former coworker, challenging her
termination and raising related claims. On June 16, 2017, the trial court granted the
defendants’ motion to dismiss the complaint. On July 18, 2017, Oliver filed a notice
of appeal in the trial court. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. OCGA § 5-6-38 (a). Here, Oliver filed her notice of appeal 32 days
after entry of the trial court’s June 16 order. “The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation
omitted). Accordingly, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/06/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.